Exhibit 10.2

 

FIRST AMENDMENT TO INVESTMENT BANKING SERVICES AGREEMENT

 

This First Amendment to Investment Banking Services Agreement (“Amendment”) is
made this ______ day of April, 2018, by and between PACIFIC VENTURES GROUP, INC.
(the “Company”) and TCA GLOBAL CREDIT MASTER FUND, LP (“TCA”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and TCA executed that certain Investment Banking Services
Agreement dated as of June 20, 2017 (the “IB Agreement”); and

 

WHEREAS, the parties hereto desire to modify the terms and provisions of the IB
Agreement in accordance with the terms and provisions hereinafter set forth;

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties each intending to be legally bound hereby do agree as follows, to-wit:

 

1.       The recitations set forth in the preamble of this Amendment are true
and correct and incorporated herein by this reference.

 

2.       The capitalized terms set forth herein shall have the same meaning
ascribed to them in that certain Credit Agreement dated effective as of April
____, 2018, entered into between the Company, certain other credit parties, and
TCA (the “Credit Agreement”), unless specifically set forth otherwise herein.

 

3.       In the event of any conflict or ambiguity by and between the terms and
provisions of this Amendment and the terms and provisions of the IB Agreement,
the terms and provisions of this Amendment shall control to the extent of such
conflict or ambiguity.

 

4.       The Company agrees that the fee due and payable by the Company to TCA
under the IB Agreement in the amount of $2,500,000.00 (the “IB Fee”) shall be
payable as follows:

 

(a) Commencing on November 30, 2018, and on the 26th day of each consecutive
calendar month thereafter, the Company shall pay to TCA the sum of $27,777.78
(which sum may be payable in Dollars or in shares of Common Stock, as
hereinafter provided).

 

(b) On the Maturity Date, the Company shall pay to TCA the full amount of the IB
Fee then remaining unpaid and outstanding, in Dollars.

 

5.       The Company shall pay each monthly installment of the IB Fee due under
Section 4(a) above, either: (i) in Dollars, by wire transfer to an account
designated by TCA from time to time; or (ii) by issuing shares of the Company’s
Common Stock as hereinafter provided.

 

6.       If the Company elects to pay any installment of the IB Fee due
hereunder in shares of Common Stock, the Company shall issue to TCA, on the date
the applicable installment is due, that number of shares of the Company’s Common
Stock equal to the installment of the IB fee then due. For purposes of
determining the number of shares issuable to TCA under this Section (the “IB
Shares”), the Company’s Common Stock shall be valued at a price equal to
eighty-five percent (85%) of the lowest volume weighted average price for the
Common Stock for the five (5) Business Days immediately prior to the applicable
payment date of the applicable installment (the “Valuation Date”), as reported
by Bloomberg (the “VWAP”). TCA shall confirm the VWAP to the Company as of each
applicable Valuation Date, and the corresponding number of IB Shares issuable to
TCA based on such price. The Company shall instruct its Transfer Agent to issue
certificates representing the IB Shares issuable to TCA no later than on the
date the installment payment is due, and shall cause its Transfer Agent to
deliver such certificates to TCA within three (3) Business Days from the date
the installment payment was due. In the event such certificates representing the
IB Shares issuable hereunder shall not be delivered to TCA within said three (3)
Business Day period, same shall be an immediate default under the IB Agreement,
the Credit Agreement, and the other Loan Documents. The IB Shares, when issued,
shall be deemed to be validly issued, fully paid, and non-assessable shares of
the Company’s Common Stock.

 

 1 

 

 

(i)       Adjustments. It is the intention of the Company and TCA that TCA shall
be able to sell (if TCA so elects, in TCA’s sole and absolute discretion) the IB
Shares, and generate net proceeds (net of all brokerage commissions and other
fees or charges payable by TCA in connection with the sale thereof) from such
sale equal to the amount in Dollars that such IB Shares represented (i.e. if an
installment payment in the amount of $27,777.78 is paid by issuance of IB
Shares, it is intended that when such IB Shares are sold, the net proceeds
generated from sale shall equal not less than $27,777.78). TCA shall have the
right (but not an obligation) to sell the IB Shares in the Principal Trading
Market or otherwise, at any time in accordance with applicable securities laws.
At any time TCA elects, TCA may deliver to the Company a reconciliation
statement showing the net proceeds actually received by TCA from the sale of the
IB Shares issued to TCA from time to time (the “Sale Reconciliation”). If, as of
the date of the delivery by TCA of the Sale Reconciliation, TCA has not realized
net proceeds from the sale of such IB Shares equal to at least the amount in
Dollars that such IB shares represented when initially issued, as shown on the
Sale Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to TCA in an amount sufficient such that, when sold and the net
proceeds thereof are added to the net proceeds from the sale of any of the
previously issued IB Shares for any given installment, TCA shall have received
total net funds equal to the Dollars represented by each payment of an
installment paid in IB Shares. If additional shares of Common Stock are issued
pursuant to the immediately preceding sentence, and after the sale of such
additional issued shares of Common Stock, TCA still has not received net
proceeds equal to at least the amount in Dollars that such IB shares represented
when initially issued, then the Company shall again be required to immediately
take all required action necessary or required in order to cause the issuance of
additional shares of Common Stock to TCA as contemplated above, and such
additional issuances shall continue until TCA has received net proceeds from the
sale of such Common Stock equal to the Dollars represented by each payment of an
installment paid in IB Shares. In the event TCA receives net proceeds from the
sale of IB Shares equal to the IB Fee, and the Lender still has IB Shares
remaining to be sold, TCA shall return all such remaining IB Shares to the
Company. In the event additional Common Stock is required to be issued as
outlined above, the Company shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock to TCA
immediately subsequent to TCA’s notification to the Company that additional
shares of Common Stock are issuable hereunder, and the Company shall in any
event cause its Transfer Agent to deliver such certificates to TCA within three
(3) Business Days following the date TCA notifies the Company that additional
shares of Common Stock are to be issued hereunder. In the event such
certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to TCA within said three (3) Business Day
period, same shall be an immediate default under the IB Agreement, the Credit
Agreement, and the Loan Documents. Notwithstanding anything contained in this
Section to the contrary, the Company shall have the right to redeem any IB
Shares then in TCA’s possession for an amount payable by the Company to TCA in
Dollars equal to the IB Fee, less any net cash proceeds received by TCA from any
previous sales of IB Shares. Upon TCA’s receipt of such cash payment in
accordance with the immediately preceding sentence, TCA shall return any then
remaining IB Shares in its possession back to the Company. The Company’s
obligation to pay the IB Fee, whether in cash or thru the sale of IB Shares,
shall be an Obligation under the Credit Agreement, secured by all Loan
Documents, and failure by the Company to pay such IB Fee in full as required by
the IB Agreement and this Amendment shall be an immediate Event of Default under
the IB Agreement, the Credit Agreement, and under the other Loan Documents.

 

 2 

 

 

(ii)       Mandatory Redemption. Notwithstanding anything contained in the IB
Agreement, this Amendment, the Credit Agreement, or any other Loan Documents to
the contrary, the full amount of the IB Fee shall be due and payable in full and
in Dollars by the earlier to occur of: (A) the occurrence of an Event of
Default; or (B) the Maturity Date. In the event TCA has not received the full
amount of the IB Fee, in Dollars (including Dollars received thru the
realization of net proceeds from the sale of IB Shares) by the earlier to occur
of: (A) the occurrence of an Event of Default; or (B) the Maturity Date, then
without in any manner limiting TCA’s rights and remedies in connection with such
failure, at any time thereafter, TCA shall have the right, upon written notice
to the Company, to require that the Company redeem all IB Shares then in TCA’s
possession for Dollars equal to the IB Fee, less any cash payments previously
received by TCA towards payment of the IB Fee, and less cash proceeds received
by TCA from any previous sales of IB Shares, if any. In the event such
redemption notice is given by TCA, such redemption shall occur and be payable by
wire transfer to an account designated by TCA within five (5) Business Days from
the date TCA delivers such redemption notice to the Company.

 

(iii)       Piggyback Registration Rights. In the event that the Company files a
registration statement with respect to its Common Stock with the SEC (other than
a registration statement on Form S-4 or S-8 or any successor form thereto) after
the Effective Date, any IB Shares issued or issuable to TCA shall be registered
pursuant to such registration statement.

 

(iv)       Surviving Obligations. The Company agrees and acknowledges that
notwithstanding the termination of the Credit Agreement, or the payment in full
of all of the Loans thereunder, or other obligations under any other Loan
Documents, the Company’s obligations and liability under the IB Agreement for
payment of the IB Fee, and TCA’s Lien and security interest on all Collateral,
shall survive, shall remain valid and effective and shall not be released or
terminated, until TCA receives the full amount of the IB Fee in cash, either
through the sale of IB Shares, or through cash payments as contemplated above.

 

7.       Except as modified hereby, the terms and provisions of the IB Agreement
remain in full force and effect, are incorporated herein by this reference and
ratified and confirmed.

 

8.       This Amendment may be executed in one or more counterparts, all of
which taken together shall be deemed and considered one and the same Amendment.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.

 

[Signatures on the following page]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.

 

COMPANY:

 

PACIFIC VENTURES GROUP, INC.         By:           Name:     Title:    

 

TCA:

 

TCA GLOBAL CREDIT MASTER FUND, LP       By: TCA Global Credit Fund GP, Ltd.  
Its: General Partner         By:     Name: Robert Press   Title: Director  

 

 

4



 

 